Citation Nr: 0941549	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-37 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1990 to October 
1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 200 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision, and the case was referred to 
the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim on for an increased rating for the 
Veteran's posttraumatic stress disorder (PTSD) is necessary 
prior to final appellate review.

The claims file reflects that the Veteran is currently 
assigned a 30 percent rating for service-connected PTSD.  The 
Veteran essentially contends that the current evaluation for 
his PTSD does not accurately reflect the severity of that 
disability.  In several written statements the Veteran has 
indicated that his service-connected condition is worse than 
was stated during his last VA examination in March 2006.  

The United State Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability 
is worse than when previously rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the 
Veteran claims that his PTSD has worsened, and because there 
appears to be some support for the Veteran's contentions, the 
Board finds that a new examination is necessary to reach a 
decision on this claim.

As the claim is being remanded, the Board observes that the 
Veteran may not have been provided with a sufficient notice 
that complied with the Veterans Claims Assistance Act (VCAA).  
Therefore, the RO should provide the Veteran with complete 
VCAA notification, specifically notice that complies with the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, further development of 
the case is necessary.  This case is being returned to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
and the Veteran will be notified when further action on his 
part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his PTSD since April 2007.  
If the Veteran indicates that he has 
received any treatment or evaluation, the 
RO/AMC should obtain and associate those 
records with the claims file.

2.  The RO/AMC should provide the Veteran 
with an appropriate notice of the VCAA for 
his claim for an increased rating for 
PTSD.  The Veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

3.  The Veteran should be afforded an 
examination to determine the severity of 
his PTSD.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
veteran's PTSD in detail.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
psychological principles involved would be 
of considerable assistance to the Board.  
The claims file should be made available 
to the examiner for review.

4.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefit sought is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


